Citation Nr: 0920324	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Counsel





INTRODUCTION

The Veteran had verified active duty from April 1967 to 
October 1968.  He also had period of active duty for training 
purposes in the Reserves from April 1989 to April 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision rendered by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  A hearing loss disability or tinnitus was not shown 
during service or for many years thereafter.  

2.  The competent and persuasive evidence of record does not 
support a finding that a relationship exists between a 
current hearing loss or tinnitus disability and the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the Veteran's 
claims and that the requirements of the VCAA have been 
satisfied. 

In the present case, in a January 2007 letter pursuant to the 
VCAA, the RO advised the appellant of the types of evidence 
that he needed to send to VA in order to substantiate the 
claims, as well as the types of evidence VA would assist in 
obtaining.  Specifically, he was advised what the evidence 
must show to support the claims for service connection for 
bilateral hearing loss and tinnitus.  In addition, he was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  He was advised that the RO would 
obtain any VA records or other identified medical treatment 
records.  Finally, the letter advised the Veteran of the 
evidence it had received in connection with the claims.  

In addition, the VCAA notice requirements apply to all five 
elements of a service connection claim: Veteran status, 
existence of a disability, a connection between the Veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In the January 2007 correspondence, VA 
advised the Veteran of these criteria.

For the above reasons, the Board finds that the RO's notice 
in January 2007 substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained identified private and VA 
outpatient treatment records.  Moreover, the Veteran was 
afforded a VA examination, as discussed in greater detail 
below.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Analysis

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See 38 C.F.R. § 3.303(a); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two 
other means-chronicity and continuity of symptomatology.  
Chronicity is established if the appellant can demonstrate 
(1) the existence of a chronic disease in service and (2) 
present manifestations of the same disease.  Groves v. Peake, 
524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of 
symptomatology may be established if the appellant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Kent v. Nicholson, 20 Vet. 
App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

It is noted that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels, and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  Even if disabling hearing loss is not demonstrated 
at separation, a veteran may, nevertheless, establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  Hensley at 160. 
 
The Veteran maintains that he was exposed to acoustic trauma 
as a result of being quartered near the artillery area while 
serving aboard the U.S.S. Hyman.  He also alleges that his 
service as a radioman exposed him to continuous high 
frequency noise.  Finally, he alleges that he was exposed to 
acoustic trauma during small weapons training...  The Board 
has carefully reviewed the evidence of record, but 
unfortunately finds that the preponderance of the evidence is 
against the claims.  

First, with respect to Hickson element (1), there is medical 
evidence of tinnitus.  Tinnitus was diagnosed by the private 
examiners in March 2007 and July 2008.  

With respect to the claim for hearing loss disability, the 
Veteran has a hearing loss disability, the VA audiogram 
conducted in May 2008 shows that the Veteran does not meet 
the criteria for hearing loss pursuant to 38 C.F.R. § 3.385, 
as there was no indication that auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; that auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  

Turning to the private medical evidence, the March 2007 
audiological findings are inadequate for rating purposes.  
While the report includes speech reception thresholds 
measured using CID W-1 Spondees - Monitored Live Voice 
testing, they do not include a controlled speech 
discrimination test (Maryland CNC).  In this respect, "an 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test."  38 C.F.R. § 4.85(a) (emphasis 
added).  See also 38 C.F.R. § 3.385.  

The other private audiology report dated in July 2008, 
however, does include both a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  There is 
no indication that auditory thresholds in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz were 40 
decibels or greater; or that auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater.  However, the Maryland CNC 
revealed speech discrimination of 92 percent in the right ear 
and 88 percent in the left ear.  While the Maryland CNC was 
performed using "live voice" rather than recorded voice, 
the Board accepts that the Veteran has a hearing loss 
disability for VA purposes based on the speech recognition 
scores. 

With respect to Hickson element (2), the Board will 
separately discuss in-service disease and injury.  Concerning 
in-service disease, there is no medical evidence of bilateral 
hearing loss or tinnitus or indeed of any ear disease in 
service.  The service treatment records reveal that the 
Veteran did not report any hearing problems while in service, 
and the veteran's ears were noted as normal upon separation.  
In addition, the evidence does not show hearing loss within 
the one year presumptive period after service.  The first 
diagnosis of hearing loss in the claims folder comes from the 
above-mentioned March 2007 private audiological examination, 
performed many years after the Veteran separated from service 
and long after the end of the one year presumptive period 
found in 38 C.F.R. § 3.309(a).

Concerning injury, the Veteran's military occupational 
specialty (MOS) was a Radioman.  He has alleged that his MOS 
exposed him to noisy, high frequency equipment.  The veteran 
has further indicated that his duty station on the U.S.S. 
Hyman exposed him to artillery shell noise.  While the Board 
has no reason to doubt that the Veteran was exposed high 
frequency radio noise and other noises in service, there is 
no indication in his service treatment records that he was 
exposed to artillery shell noise as alleged, and more 
importantly, there is no indication that any such exposure 
resulted in any injury.  As was noted above, the Veteran's 
service treatment records do not indicate any abnormalities 
with respect to the Veteran's ears upon separation.  Indeed, 
the record is devoid of any competent medical evidence which 
even hints of an ear injury.  Furthermore, there is no 
indication that the Veteran participated in combat, which 
would allow for a statutory presumption of exposure to high 
levels of noise and/or acoustic trauma.  Cf. 38 U.S.C.A. § 
1154(b) (West 2002).

With respect to Hickson element (3), there are competing 
medical opinions of record as to whether a current hearing 
loss or tinnitus disability was incurred during service.  
Private audiologist J. A. W. and L. L. I., both opined that 
the Veteran's hearing-related disabilities were incurred the 
result of exposure to hazardous noise in service.  J. A. W. 
indicated that the relationship was "more than likely," 
while L. L. I. indicated the relationship was "as likely as 
not."  The VA audiologist opined, however, that it was 
"less likely than not" that the current hearing loss and 
tinnitus were related to service.  

Underlying J. A. W.'s opinion was the Veteran's report of 
exposure to "loud gunfire on naval ships" without being 
afforded hearing protection.   Underlying L. L. I.'s opinion 
was the Veteran's report of exposure to "significant small 
arm fire."  The examiner did not review the Veteran's claims 
file but indicated that she did review the "Veteran's 
service history."    

The Board has reviewed the private audiology opinions but 
finds the VA examiner's opinion to be more probative with 
respect to the most likely etiology of the Veteran's hearing 
loss and tinnitus.  While the conclusions of a physician are 
medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  In this regard, the Board 
notes that when the private audiologists rendered their 
opinions they did not review the veteran claims file, to 
include his VA treatment records.  In contrast, the May 2008 
VA examiner, who reviewed the claims file and STRs, felt it 
is less likely as not that the veterans current hearing loss 
disability was the result of his military service.

The Board recognizes that a medical opinion cannot be 
rejected solely because it is based upon history supplied by 
the claimant.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005).  Moreover, the Board acknowledges that claims 
file review, as it pertains to obtaining an overview of a 
claimant's medical history, is not a strict requirement for 
private medical opinions, and that a private medical opinion 
may not be discounted solely because the opining clinician 
did not describe review of the claims file.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

Here, however, the Board finds that the VA examiner's opinion 
provides a more thorough rationale than the private 
audiologists.  The examiner noted a careful review of the 
Veteran's claims file.  The examiner made specific reference 
to pertinent medical evidence to support the conclusion that 
hearing loss was not demonstrated during service and until 
many years after service.  The examiner also notes his 
consideration of private audiologist J. A. W.'s opinion.  The 
VA examiner's opinion contains a description of the facts 
upon which the conclusion is based and the medical principles 
underlying that conclusion.  By contrast, the two private 
examiners only provide opinions which are, in essence, one-
sentence conclusions with little to no supporting rationale.  

Finally, the Board has carefully considered the Veteran's lay 
statements as well as the statement supplied by a fellow 
service member.  Even after considering such, however, the 
Board finds that the lack of treatment in service for hearing 
loss and tinnitus and the VA medical opinion are persuasive 
factors that weigh against the lay evidence in support of the 
claim.  

In conclusion, for the reasons or bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The benefits sought on 
appeal are accordingly denied.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


